DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:  
at least one pair of ionization electrodes (the disclosure narratively refers to these elements, therefore these elements cannot be elaborated on without introducing new matter)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The Examiner respectfully points to the MPEP 608.01(i) and 37 C.F.R. 1.75 which states “The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See 1.58(a)). Further, the MPEP 608.01(o) states “The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP 2111.01 and 2173.05(a)”.

Claim Objections

Claim 1 is objected to because of the following informalities:  Claim 1, in line 3 recites limitations to a “bi-polar ion generated”, which seems to be a typo meant to elaborate on a bi-polar ion generator. Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  Claim 5, in line 2 recites limitations to a “said directional nozzle”, which lacks antecedent basis; to obviate the objection the Examiner would suggest changing the recitation to “the air outflow directional nozzle”, as claim 5 depends from claim 1 where said element is properly recited. Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  Claim 6, in line 2 recites limitations to a “interior”, which lacks antecedent basis; to obviate the objection the Examiner would suggest changing the recitation to “the structure interior”, as claim 6 depends from claim 5 where said element is properly recited. Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  Claim 7, in line 2 recites limitations to a “said power source”, which lacks antecedent basis, particularly in regards to the disclosure identifying the element to be a singular element of A and B; the control (A) and power source (B), and not the power source or control source; to obviate the objection the Examiner would suggest changing the recitation to “the said control and power source”, as claim 7 depends from claim 1 where said singular element is properly recited. Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  Claim 9, in line 2 recites limitations to a “said bi-polar generator”, which lacks antecedent basis; to obviate the objection the Examiner would suggest changing the recitation to “the said bi-polar ion generator”, as claim 9 depends from claim 1 where said element is properly recited. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 8, & 9 all claim different, but similar elements of “a return air inlet inflow inlet” in claim 1, a “said return air inflow inlet” in claim 8, and a “said inflow inlet”; all three of which are differently named, but the Examiner is understanding that all three differently named elements are the same single element that has been consistently inconsistent when recited. The Applicant is required to use the same antecedent basis for the same element throughout the disclosure. For examination purposes, the element in claim 1 will be interpreted as “a return air inlet” as even the first recitation of “a return air inlet inflow inlet” in claim 1 is not found within the Specifications as filed 04/06/2021.

	Claim 6 recites limitations to a “bi-laminate air recirculation pattern”, however this is unclear as to what the Applicant is claiming, as the above phrase does not appear in the disclosure at all, making obvious that there exists no special definition for what the Applicant intends a “bi-laminate air recirculation pattern” to be, as the Examiner is aware of what a laminate is in regards to a thin layer, plate, or other material, but not how a bi-laminate would represent something to do with a recirculation pattern. For examination purposes, and absent any special definition given by the Applicant, the Examiner is using the broadest reasonable interpretation to understand any circulation pattern will fulfill this limitation of a” bi-laminate air recirculation pattern”. 

	Claim 7 recites the limitation of “said power source”, which is unclear as it seems the Applicant is under the impression the claimed “control and power source” of claim 1 is to be two separate elements, however the Applicants Specifications filed 04/06/2021 in ¶0014, Lines 1-3 detail the element to be a “power and control panel”, and not a power source/panel and a control source/panel; further, claim 7 then moves to claim the actual power and control panel 26, making it additionally unclear as to what claim 1 is claiming when it states limitations to “a control and power source” seemingly separate from claim 7’s “power and control panel”, which seems to be what is claimed in claim, 1 with the words, “power” and “control” being reversed and now elaborating not on a source in claim 1, but now a panel in claim 7. The Examiner is unclear as to what the Applicant is claiming, but the Examiner desires to be clear that the Applicant only has coverage in the Specifications for one of the two elements elaborated above, that of the control and power source/ the power and control panel, of which they must choose. For examination purposes, the claimed element of a power and control panel in claim 7 is to be understood as the same element as the control and power source of claim 1, absent any “control and power source” in the Specifications filed 04/06/2021.

	Claim 8 recites limitations pertaining to a “unitized rectangular air inlet filter”, which is unclear as to what the Applicant is claiming as the Applicant has not given a special definition to what they believe a “unitized” rectangular air filter to be, and what properties and limitations correlate to such a “unitized” air filter. For examination purposes, and absent any special definition, the Examiner is using the broadest reasonable interpretation to understand any rectangular air filter will fulfill the limitation of a “unitized” rectangular air filter. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In view of the Examiners interpretation of the 112(b) rejection of claim 7 above where the claimed element of a power and control panel in claim 7 is to be understood as the same element as the control and power source of claim 1, absent any “control and power source” in the Specifications filed 04/06/2021, claim 7 now fails to further limit from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN203215915), in view of Riskin et al (US 9,843,169), hereinafter referred to as Riskin.

Regarding claim 1, Liu (CN203215915) shows an integrated active air cleaning air curtain comprises, an air curtain having a housing (10, fig. 2), a plurality of blower units (13, Fig. 2) within, an ion generator (18, Fig. 1) mounted adjacent said blower units within said housing (Fig. 1), an air outflow directional nozzle (12, Fig. 1) in said housing associated with said blower units (Fig. 1/2), a return air inlet inflow inlet (11, Fig. 1) in communication with said blowers (Fig. 1), a control (¶0019,  Lines 127-131 – the control power source is the control circuit board) and power source (As the Applicant has only disclosed a source of power being a control panel, as outlined in ¶0014 in the Specifications filed 04/06/2021, which itself requires power, is to comprise of the power source, as does Liu show a source of power from the control source, or control circuit board, which the Examiner is using the broadest reasonable interpretation to understand a circuit board, or the control source, to be a piece of electronics, that inherently requires electricity, of which the same power source for the control source is to be the source of power for the apparatus) for said bi-polar ion generator and said blowers (¶0019,  Lines 127-131).  
	However, Liu lacks showing a bi-polar ion generator.
	Riskin (US 9,843,169), an ion generator, is in the same filed of endeavor as Liu which is an ion generator.
	Riskin teaches a bi-polar ion generator (30, Fig. 3, Col. 2, Lines 45-67/Col. 3, Lines 42-47).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Riskin to provide a bi-polar ion generator, which would provide an indication of positive and negative ion imbalance in the outflow (Col. 1, Lines 65-67).

Regarding claim 2, Liu shows wherein said blower unit comprises, at least one blower fan cage (15, Fig. 1/2, ¶0019 – element 15 is an air guide groove which passes air therethrough and covers the blower fans 13, of which is capable of performing the function of a blower fan cage), an electric motor (17, Fig. 2) coupled to said fan cage for generating an airflow stream there through (Fig. 1).  

Regarding claim 3, Liu shows wherein said ion generator defines a central ion conditioned interior intake airflow through said blower (Fig. 1, ¶0022 – the airflow enters the inlet 11, gets treated by the ion generator 18, then sent to the blower units to discharge the airflow as a central ion conditioned interior intake airflow).  
However, Liu lacks showing a bi-polar ion generator.
	Riskin teaches a bi-polar ion generator (30, Fig. 3, Col. 2, Lines 45-67/Col. 3, Lines 42-47).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Riskin to provide a bi-polar ion generator, which would provide an indication of positive and negative ion imbalance in the outflow (Col. 1, Lines 65-67).

Regarding claim 4, Liu shows elements of the claimed invention as stated above in claim 1 including the ion generator.
However, Liu lacks showing said bi-polar ion generator generates both positive and negative ions by different polarity of high voltage to at least one pair of ionization electrodes.
Riskin teaches wherein said bi-polar ion generator generates both positive and negative ions by different polarity of high voltage to at least one pair of ionization electrodes (19/20, Fig. 1, Col. 2, Lines 45-67).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Riskin to provide said bi-polar ion generator generates both positive and negative ions by different polarity of high voltage to at least one pair of ionization electrodes, which would provide an indication of positive and negative ion imbalance in the outflow (Col. 1, Lines 65-67).

Regarding claim 5, Liu shows wherein said directional nozzle directs an ion conditioned air outflow velocity (¶0022 – the directional nozzle directs the ion conditioned air with a certain outflow velocity) from said blower unit into a structure threshold opening (¶0004, Lines 29-31 – the air curtain can be installed above the entrance to several different types of buildings or rooms) and structure interior (¶0004, Lines 29-31 - the air curtain can be installed above the entrance to several different types of buildings or rooms) defining dual ion conditioned airstreams therefrom (Fig. 2 – as the apparatus comprises of a plurality of blower units, as so does the apparatus discharge dual conditioned air streams of which the airstreams having already passed through the ion generator).  

Regarding claim 6, Liu shows wherein said structure threshold opening and interior defines independent ion conditioned airstreams forming a bi-laminate air recirculation pattern within said structure interior (¶0022 - by the fact an inlet exists open to the room and not via a segregated duct where outside air is diverted to within the room, air is discharged via the directional nozzle 12, which creates a certain pattern of air, which is then recirculated within the room, and ultimately back into the inlet 11 of the air curtain apparatus; see 112(b) rejection above).  

Regarding claim 7, Liu shows wherein said power source (¶0019,  Lines 127-131) for said ion generator and said blowers comprises (¶0019,  Lines 127-131 – the power source is a control circuit board of the ion generator, and controls the motor 17 of the blowers 13), a power and control panel (¶0019,  Lines 127-131), a source of electric power (¶0019,  Lines 127-131 – the power source for said ion generator and blowers comprises a power and control panel, which is a circuit board that requires electricity to operate the apparatus).  
However, Liu lacks showing a bi-polar ion generator.
	Riskin teaches a bi-polar ion generator (30, Fig. 3, Col. 2, Lines 45-67/Col. 3, Lines 42-47).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Riskin to provide a bi-polar ion generator, which would provide an indication of positive and negative ion imbalance in the outflow (Col. 1, Lines 65-67).

Regarding claim 8, Liu shows wherein said return air inflow inlet comprises, a unitized rectangular air inlet filter (16, ¶0019, Lines 130-131; see 112(b) rejection above).  
	However, Liu lacks showing a rectangular air inlet filter.
Regarding the claim limitation of “a rectangular air inlet filter”, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have an air inlet filter of a certain shape instead of the air inlet filter to be rectangular, because applicant has not disclosed that having the air inlet filter to be rectangular provides an advantage, is used for particular purpose, or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with the air inlet filter to be rectangular or an air inlet filter of a certain shape because either shape of the air inlet filter performs the function of filtering air equally well. (MPEP 2144.04, Sect IV.A). 

Regarding claim 9, Liu shows wherein said ion generator is in fluid connection with said inflow inlet within said air curtain housing and said blower inlet (Fig. 1).
However, Liu lacks showing a bi-polar ion generator.
	Riskin teaches a bi-polar ion generator (30, Fig. 3, Col. 2, Lines 45-67/Col. 3, Lines 42-47).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Riskin to provide a bi-polar ion generator, which would provide an indication of positive and negative ion imbalance in the outflow (Col. 1, Lines 65-67).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762             

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762